                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

ROY C BARNHILL,

      Petitioner,

v.                                            Case No. 3:17cv693-MCR-CAS

JULIE JONES, SECRETARY
FLORIDA DEPARTMENT OF
CORRECTIONS,

     Respondent.
_________________________________/
                              ORDER
      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation (the “Report”) dated November 15, 2018, recommending that the

Petition for writ of habeas corpus be denied. ECF No. 26. The parties have been

furnished with a copy of the Report and were afforded an opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). The Court has made a de novo

determination of the timely filed objections, ECF No. 27.

      Petitioner Roy C. Barnhill first objects to the Magistrate Judge’s

recommendation that Ground One of his Petition be denied, arguing that the

Magistrate Judge erred in “solely” focusing on Barnhill’s consent to the decision to

waive closing argument without “conduct[ing] any analysis of the reasonableness

[that] decision . . . under the facts of the instant case.” ECF No. 27 at 3–4; see also
                                                                                       Page 2 of 6



Bell v. Cone, 535 U.S. 685, 698–99 (2002). The Court disagrees. The Magistrate

Judge properly assessed whether the state court’s denial of his ineffective assistance

claim was “contrary to, or involved an unreasonable application of, clearly

established Federal law” pursuant to 28 U.S.C. § 2254(d). See Harrington v. Richter,

562 U.S. 86, 101 (2011) (when reviewing an ineffective assistance of counsel claim

pursuant to § 2254(d), the pivotable question is not whether “defense counsel’s

performance fell below Strickland’s standard” but rather “whether the state court’s

application of the Strickland standard was unreasonable.”); 1 Knowles v. Mirzayance,

556 U.S. 111, 123 (2009) (the relevant question “is not whether a federal court

believes the state court’s determination under the Strickland standard was incorrect

but whether that determination was unreasonable—a substantially higher

threshold.”) (quotations omitted); Raulerson v. Warden, 928 F.3d 987, 996–97 (11th

Cir. 2019) (when the court reviews ineffective assistance claims under § 2254(d),

“the question becomes whether there is any reasonable argument that counsel

satisfied Strickland’s deferential standard.”). Contrary to Barnhill’s assertions, the




       1
         In order to establish an ineffective assistance of counsel claim pursuant to Strickland v.
Washington, 466 U.S. 668 (1984), the petitioner must establish 1) that his counsel’s performance
was deficient 2) and that this deficient performance resulted in prejudice. See id. at 687.

Case No. 3:17cv693-MCR-CAS
                                                                                       Page 3 of 6



Magistrate Judge did not “solely” focus on Barnhill’s consent to his counsels’

decision to waive closing argument. Instead, the Magistrate Judge outlined

Barnhill’s and his trial counsels’ testimony about the decision to waive closing

argument, the state court’s credibility determinations regarding this testimony, and

the state court’s finding that his trial counsel made a reasonable tactical decision

based on this testimony. See ECF No. 26 at 15–21. Based on the foregoing, the

Magistrate Judge concluded that “[i]n light of the testimony presented at the

evidentiary hearing concerning counsels’ trial strategy and Petitioner’s agreement to

the strategy, and in light of the evidence at trial, which presented the jury with

necessary information concerning the violent nature of the victim and Petitioner’s

explanation of his belief that he needed to use deadly force to defend himself,

Petitioner has not shown that the post-conviction court’s credibility determinations

and conclusions were unreasonable.” Id. at 21. Accordingly, for the reasons

discussed in the Report and herein, Ground One is due to be denied and Barnhill’s

objections are overruled. 2


       2
         Barnhill also argues that the Magistrate Judge erred in not addressing Lawhorn v. Allen,
519 F.3d 1272 (11th Cir. 2008), which he argues supports his ineffective assistance claim in
Ground One. See ECF No. 27 at 9–10. Lawhorn is readily distinguishable and does not support
Barnhill’s argument that the state court unreasonably applied Strickland to his ineffective
assistance claim. See Lawhorn, 519 F.3d at 1293–96 (holding that the petitioner’s trial counsel was
Case No. 3:17cv693-MCR-CAS
                                                                                        Page 4 of 6



       Barnhill also objects to the portion of the Report recommending that the Court

deny Ground Two. See ECF No. 27 at 10–18. Barnhill argues that the state court’s

denial of his ineffective assistance claim based on his trial counsel’s cross-

examination of Investigator Mia Harnett was “contrary to, or involved an

unreasonable application of, clearly established Federal law.” 28 U.S.C. § 2254(d);

see Harrington, 562 U.S. at 101. Barnhill’s trial counsel cross-examined Harnett on

her potential bias and whether she conducted a thorough and impartial investigation.

The State subsequently solicited allegedly improper opinion testimony on redirect, 3

which Barnhill attributes to his counsel’s alleged error in opening the door to that

opinion. The state court found that Barnhill’s trial counsel was not deficient in cross-

examining Harnett on these matters. See ECF No. 22-24 at 637. Barnhill has failed

to show that this determination was an unreasonable application of Strickland’s

deferential standard.4 Raulerson, 928 F.3d at 996–97; see also Strickland v.


ineffective under § 2254(d) for waiving closing argument in the sentencing phase of a capital case
“based on a complete misunderstanding of a clear rule of law” and for failing to conduct adequate
legal research in support of that decision).
       3
          Specifically, the State asked Harnett what her interest was in the outcome of Barnhill’s
case, to which she responded: “As in any other criminal case that I work, when I feel that the facts
and circumstances indicate that the defendant or the suspect committed a crime, I want to see
justice done.” ECF No. 22-11 at 502.
       4
         In his objections, Barnhill argues that Morales v. Jones supports his ineffective
assistance claim in Ground Two. ECF No. 27 at 12; see Morales v. Jones, No. 16-CIV-62311,
Case No. 3:17cv693-MCR-CAS
                                                                                         Page 5 of 6



Washington, 466 U.S. 668, 689 (1984) (“A fair assessment of attorney performance

requires that every effort be made to eliminate the distorting effects of hindsight, to

reconstruct the circumstances of counsel’s challenged conduct, and to evaluate the

conduct from counsel’s perspective at the time.”). Thus, the Court rejects Barnhill’s

objection to the denial of his ineffective assistance claim of Ground Two. Given that,

the Court finds it unnecessary to address whether Ground Two fails under the

prejudice prong of the Strickland test.5 See Reaves v. Sec’y, Fla. Dep’t of Corr., 872

F.3d 1137, 1151 (11th Cir. 2017) (“Because both parts of the [Strickland] test must

be satisfied in order to show a violation of the Sixth Amendment, the court need not

address the performance prong if the defendant cannot meet the prejudice prong, or

vice versa.” (quoting Holladay v. Haley, 209 F.3d 1243, 1248 (11th Cir. 2000)).



2017 WL 2805183 (S.D. Fla. June 13, 2017), report and recommendation adopted, No. 16-
62311-CIV, 2017 WL 2794089 (S.D. Fla. June 28, 2017)). The Court disagrees. In Morales, the
petitioner argued that his trial counsel was ineffective for “‘open[ing] the door’ to the issue of
whether the lead detective believed the victim” during cross-examination. See id. at *9. The
court in Morales found that the state court did not unreasonably apply Strickland when it denied
the petitioner’s ineffective assistance claim. Id. In relevant part, the court in Morales found that
the petitioner could not overcome the strong presumption that his trial counsel’s decision “to
attempt to undermine the detective’s credibility by suggesting that she did not conduct an
adequate investigation because she had already formed an opinion about Petitioner’s guilt” was
in the exercise of reasonable professional judgment. See id. For similar reasons, Petitioner’s
ineffective assistance claim in Ground Two must also fail.
       5
         The state court did not address the prejudice prong on the merits when it denied Barnhill’s
ineffective assistance claim. See ECF No. 22-24 at 637.

Case No. 3:17cv693-MCR-CAS
                                                                         Page 6 of 6



      Accordingly:

      1. The Objections are OVERRULED, and the Magistrate Judge’s Report

         and Recommendation is ADOPTED and incorporated by reference in this

         Order.

      2. The Petition for writ of habeas corpus, ECF No. 1, is DENIED.

      3. A certificate of appealability is DENIED.

      DONE AND ORDERED this 26th day of August, 2019.

                               s/   M. Casey Rodgers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE




Case No. 3:17cv693-MCR-CAS
